Citation Nr: 0818941	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-07 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether termination of the veteran's VA pension benefits 
based on unreported income received during 2001 was proper.

2.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $18,448.


REPRESENTATION

Appellant represented by:	Richard Walden, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1963 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 and November 2005 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Paul, Minnesota.  Although the 
veteran requested a video conference hearing before the 
Board, he failed to attend his hearing scheduled for May 
2008.  His request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues listed as certified for appeal include (1) the 
propriety of the decision to terminate the veteran's VA 
pension benefits and (2) entitlement to a waiver of recovery 
of an overpayment of VA benefits in the calculated amount of 
$18,448.  The Board notes that the first issue is essentially 
a question as to the validity of the creation of the 
overpayment.  Unfortunately, the Board has carefully reviewed 
the entire record, and concludes that many of the documents 
necessary for review of this appeal have not been associated 
with the claims file.  Until such evidence is associated with 
the claims folder, the Board cannot make a final decision on 
the veteran's claims on appeal.

The January 2006 statement of the case references a number of 
documents which are not of record that are relevant to the 
claims on appeal.  They are as follows: (1) a March 10, 2005 
"[l]etter to the veteran requesting documentation to verify 
the income is in dispute.  VA requested information on bank 
and investment income.  VA proposes to terminate benefits 
effective 2001;" (2) an April 5, 2005 VA 21-8049 with daily 
living expenses submitted by the veteran; (3) a May 19, 2005 
"[a]ward to count unreported income and award compensation 
benefits effective 02-01-01;" and (4) an August 5, 2005 
notice of disagreement of termination of benefits.  Also 
missing is the January 17, 2006 statement of the case 
pertaining to the issue of whether the termination of VA 
pension benefits was proper.  See Letter accompanying 
December 2006 Supplemental Statement of the Case dated 
December 18, 2006.

In addition to the above missing evidence, the veteran 
references a T. Rowe Price "Income Verification" document 
submitted by him that "clearly shows in Box 6b that the date 
of the last payment was 2/6/2001."  See VA Form 9 received 
March 30, 2006.  This evidence is not currently of record.

In light of the significance of the above discussed evidence, 
the Board concludes that a remand is necessary to locate 
these records and associate them with the claims file.  
Additionally, any documents listed on the missing January 17, 
2006, statement of the case that are not of record should be 
located.  All efforts to obtain any outstanding records 
should be documented.  Furthermore, if the agency of original 
jurisdiction (AOJ) is unable to obtain such evidence, 
including the T. Rowe Price "Income Verification," it is 
should notify the veteran and ask him to provide any copies 
in his possession.

Accordingly, the case is REMANDED for the following action:

1.  Search for any dummy files or 
temporary files related to the veteran at 
the Muskogee, Oklahoma RO and the St. 
Paul, Minnesota RO, including the Pension 
Maintenance Center.  Associate any such 
files with the current claims file.  
Document any search efforts in the claims 
file.

2.  Locate the following 
documents/evidence, as described in the 
January 30, 2006 Statement of the Case, 
and associate them with the claims file: 
(1) a March 10, 2005 "[l]etter to the 
veteran requesting documentation to verify 
the income is in dispute.  VA requested 
information on bank and investment income.  
VA proposes to terminate benefits 
effective 2001;" (2) an April 5, 2005 VA 
21-8049 with daily living expenses 
submitted by the veteran; (3) a May 19, 
2005 "[a]ward to count unreported income 
and award compensation benefits effective 
02-01-01;" and (4) an August 5, 2005 
notice of disagreement of termination of 
benefits.  All efforts to obtain these 
records should be documented in the claims 
file.

3.  Locate the T. Rowe Price "Income 
Verification" described by the veteran in 
his March 2006 VA Form 9 and associate it 
with the claims file.  All efforts to 
obtain this evidence should be documented 
in the claims file.

4.  Locate the January 17, 2006 Statement 
of the Case pertaining to the issue of 
whether the termination of VA pension 
benefits was proper and associate it with 
the claims file.  See Letter accompanying 
December 2006 Supplemental Statement of 
the Case dated December 18, 2006.  All 
efforts to obtain this evidence should be 
documented in the claims file.

5.  If evidence is listed on the missing 
January 17, 2006, Statement of the Case 
that is not of record, locate such 
evidence and associate it with the claims 
file.  All efforts to obtain these records 
should be documented in the claims file.

6.  If the AOJ is unable to obtain any of 
the above described documents, including 
the T. Rowe Price "Income Verification," 
notify the veteran and ask him to provide 
any copies in his possession.  The letter 
should describe with specificity the 
documents that are missing/needed.

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



